           Case 1:18-cv-11741-PGG Document 7 Filed 12/17/18 Page 1 of 1




                                                                                                  Tower 56
                                                                              126 East 56th Street, 8th Floor
                                                                                      New York, NY 10022
                                                                                            212 905 0509 T
                                                                                            212 905 0508 F
                                                                                       www.gardylaw.com

                                                                                       Gardy & Notis, LLP
                                                                                         Attorneys at Law
                                                   December 17, 2018



BY ECF
Hon. Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square, Room 2204
New York, NY 10007

        Re:     Leeman v. XPO Logistics Inc., et al.
                 1:18-cv-11741

Dear Judge Gardephe:

        Plaintiff Junita Leeman electronically filed an initial complaint in the above captioned
action on December 14, 2018. Due to an error, the Plaintiff’s Certification of Securities Fraud
Class Action Complaint was omitted as an attachment to the initial complaint. The clerk’s office
advised Plaintiff’s counsel to contact Your Honor’s chambers directly. Your Honor’s chambers
directed us to file this letter. Plaintiff respectfully requests to file a corrected complaint
containing the Plaintiff’s Certification as an attachment.



                                                   Respectfully submitted,

                                                   GARDY & NOTIS, LLP



                                                   Jennifer Sarnelli


JS/rj
